Citation Nr: 9919925	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-26 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from October 1966 to October 1969; he died in 
January 1997.  The appellant has been represented throughout 
her appeal by The American Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
February 1997, by the Winston-Salem, North Carolina Regional 
Office (RO), which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death and basic eligibility for Dependents' 
Educational Assistance allowance under Chapter 35, Title 38, 
United States Code.  The appellant's notice of disagreement 
with the denial of her claim of entitlement to service 
connection for the cause of the veteran's death was received 
in April 1997.  A statement of the case was issued in July 
1997.  The appellant's substantive appeal was received in 
August 1997.  

On February 11, 1998, the appellant appeared in Winston-
Salem, North Carolina, for a videoconference hearing before 
the undersigned Member of the Board sitting in Washington, 
D.C.  The appellant accepted this hearing in lieu of a 
personal hearing.  A transcript of the hearing is of record.  

In June 1998, the Board remanded the case to the RO for 
further development.  Private treatment reports were received 
in August and September 1998.  A supplemental statement of 
the case was issued in March 1999.  The appeal was received 
at the Board in May 1999.  


REMAND

The appellant and her representative contend, in substance, 
that service connection is warranted for the cause of the 
veteran's death.  They claim that the veteran died as a 
direct result of his exposure to herbicides while serving in 
Vietnam and the subsequent development of brain tumor.  

The governing legal criteria provide that service connection 
for the cause of the veteran's death is appropriate when, by 
the exercise of sound judgment without recourse to 
speculation, it is determined that a disability incurred in 
or aggravated in service caused or contributed substantially 
or materially to the veteran's death.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1999).  

The regulations pertaining to herbicide, including Agent 
Orange, exposure in Vietnam stipulate the diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  38 C.F.R. § 3.309(e) (1999).  
If a veteran who served in Vietnam during the Vietnam era 
develops a disease listed as associated with Agent Orange 
exposure, exposure to Agent Orange will be presumed.  38 
C.F.R. § 3.307(6)(iii) (1999).  

If, however, the veteran does not have one of the diseases 
listed in 38 C.F.R. § 3.309(e), competent medical evidence 
must be submitted to show that he had a disease that is 
related to Agent Orange exposure.  See Brock v. Brown, 10 
Vet. App. 155 (1997).  In addition, if the veteran does not 
submit evidence showing that he has one of the diseases 
listed in 38 C.F.R. § 3.309(e), he must submit competent 
evidence showing that he was exposed to Agent Orange.  See 
McCartt v. West, 12 Vet. App. 164 (1999) wherein the United 
States Court of Appeals of Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) held that if the claimed disease was not one of 
the listed diseases in 38 U.S.C.A. § 1116(a) or 38 C.F.R. 
§ 3.307(e)(6)(iii), service in the Republic of Vietnam alone 
does not establish exposure to Agent Orange.  The Board feels 
that the appellant should be given the opportunity to provide 
such evidence.  

The Board notes that a certificate of death, filed in January 
1997, reported the immediate cause of death as "respiratory 
difficulty-brain tumor (primary malignant);"contributory 
causes were listed as hypertension and history of Agent 
Orange exposure.  Carol M. Wadon, M.D., signed the death 
certificate.  The record in this case shows that the veteran 
served for a period of time (almost one year) in Vietnam.  

The Board notes that this case was previously remanded in 
June 1998 for additional development of the appellant's 
claim.  At the time of the prior remand, it was noted that 
the appellant had testified at her hearing in February 1998 
that Dr. Carol Wadon, the veteran's treating physician, had 
indicated that the brain tumor which was the primary cause of 
the veteran's death was possibly related to Agent Orange.  It 
was also noted that the record contained a November 1996 
statement from Dr. Wadon to the affect that the veteran had 
had two surgical interventions for malignant brain tumor, and 
she requested that this be taken into consideration when 
evaluating him for possible Agent Orange exposure.  As a 
result, the Board remanded the claim in order for the RO to 
contact Dr. Wadon and ask her to clarify her statements, 
including the death certificate, regarding the relationship 
between the cause of the veteran's death and Agent Orange.  

Upon review of the record, the Board notes that it appears 
that the RO contacted Dr. Wadon who only submitted treatment 
records of the veteran for the period from April 1996 to 
January 1997.  The appellant's representative argues that Dr. 
Wadon did not understand that she was being asked for the 
likelihood of a relationship, and not an absolute statement; 
it was noted that Dr. Wadon did not deny a relationship 
between the cause of the veteran's death and exposure to 
Agent Orange but, instead, she responded by sending pertinent 
medical records.  It is requested that another attempt must 
be made to obtain an opinion from Dr. Wadon accompanied by 
instructions of the level of certainty that is required to 
provide said opinion.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to accord the 
appellant due process of law, the Board finds that further 
development with respect to the issue on appeal in this case 
is warranted.  Accordingly, this case is REMANDED to the RO 
for the following actions: 

1.  The RO should request the appellant 
to furnish the date(s), location(s), 
circumstances and any documentation, such 
as military orders, concerning the 
veteran's exposure to Agent Orange.  The 
appellant should also be informed that 
she has the opportunity to submit 
additional evidence and arguments in 
support of her claim.  

2.  Thereafter, the RO should take the 
appropriate actions in order to verify 
the veteran's exposure to Agent Orange, 
to include obtaining a copy of the 
veteran's personnel records from the 
National Personnel Records Center.  

3.  The RO should contact Dr. Carol 
Wadon, with the Carolina Neurosurgical 
Services, P.A., at the address indicated 
in the record.  The RO should request 
that she clarify what relationship 
existed, if any, between Agent Orange and 
the veteran's malignant brain tumor.  If 
she is of the opinion that there is a 
relationship she should be asked to 
provide copies of, or citations to, any 
medical references used in formulating 
this opinion.  If Dr. Wadon does not 
respond the appellant should be informed 
that she should obtain Dr. Wadon's 
response.  

4.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  In particular, the RO 
should ensure that the requested opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  38 C.F.R. § 4.2 (1998).  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After the above development has been 
completed, the RO should readjudicate the 
appellant's claim for service connection 
for the cause of the veteran's death; in 
so doing, the RO should consider the 
Court's holding in McCarrt, supra.  If 
the decision remains adverse to the 
appellant, both she and her 
representative should be furnished a 
Supplemental Statement of the Case which 
summarizes the pertinent evidence, all 
applicable law and regulations, and 
reflects detailed reasons and bases for 
the decision.  They should then be 
afforded the appropriate time in which to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the appellant until she receives further notice, but she 
may furnish additional evidence and argument while the case 
is in remand status.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case.  The purposes of this REMAND are to develop the facts 
pertinent to the claim and to accord the appellant due 
process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




